Citation Nr: 1104108	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral hallux 
valgus (bunions).


REPRESENTATION

Veteran represented by:	Daniel L. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Louis, 
Missouri, which denied the Veteran's petition to reopen his claim 
for service connection for bilateral hallux valgus.  The case was 
eventually transferred to the RO in St. Petersburg, Florida.

In a December 2008 decision, the Board determined that new and 
material evidence had not been received to reopen the claim for 
service connection for hallux valgus.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a Memorandum Decision dated in April 2010, 
the Court set aside the December 2008 decision, and remanded the 
matter back to the Board for further development consistent with 
the Court's Order.

In this decision, after reopening the claim concerning hallux 
valgus on the basis of new and material evidence, the Board is 
remanding this claim to the RO, for further development before 
readjudicating this claim on its underlying merits.


FINDINGS OF FACT

1.  The Board denied a claim for service connection for bilateral 
hallux valgus with bunions in a December 1984 decision.  

2.  In unappealed July 2000 and May 2001 rating actions, the RO 
determined that the Veteran had not provided sufficient new and 
material evidence with which to reopen the previously denied 
claim of entitlement to service connection for hallux valgus with 
bunions.

3.  Since that May 2001 decision, additional evidence, has been 
received which had not been previously considered, is not 
cumulative or redundant of evidence already on file, relates to 
an unestablished fact necessary to substantiate this claim for 
hallux valgus with bunions, and raises a reasonable possibility 
of substantiating this claim.


CONCLUSION OF LAW

The RO's May 2001 decision denying the Veteran's claim for 
service connection for hallux valgus is final and binding based 
on the evidence then of record; however, new and material 
evidence since has been submitted to reopen this claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.200, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist this Veteran in substantiating 
this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

In this decision, however, the Board is reopening the claim on 
the basis of new and material evidence.  So there is no need to 
discuss whether there has been sufficient Veterans Claims 
Assistance Act (VCAA) notice to comply with the holding in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), including insofar as 
apprising the Veteran of the specific reasons this claim was 
previously denied so he would have the opportunity to respond by 
providing evidence that would overcome these prior deficiencies.  
See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein 
VA's Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must relate to 
the stated basis of the prior denial.  His claim is being 
reopened, regardless.  So even were the Board to assume for the 
sake of argument that he did not receive the type of notice 
contemplated by Kent, this failure still ultimately would be 
inconsequential and, therefore, at most nonprejudicial, i.e., 
harmless error.  38 C.F.R. § 20.1102.

The Board is also temporarily deferring consideration of whether 
there has been compliance with the other notice-and-duty-to-
assist provisions of the VCAA pending completion of the 
additional development of the claim on remand.

Reopening of the Claim for Service connection for Hallux Valgus

The RO initially considered, and denied, the Veteran's claim for 
service connection for a bilateral foot disability in July 1983 
on the basis that hallux valgus with bunions existed at entrance 
into service and had not been shown to have been aggravated 
beyond its normal progression during service.  The Veteran 
appealed this decision to the Board, who, in a December 1984 
decision, denied his claim for service connection for bilateral 
hallux valgus.  

Subsequently, the Veteran attempted to reopen his service 
connection claim, but his application to reopen was denied by 
rating decisions in July 2000 and May 2001 for lack of new and 
material evidence.  Consequently, the May 2001 decision is final 
and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.1103.

The Veteran may reopen this claim, however, by submitting new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

According to VA regulation, new evidence means existing evidence 
not previously submitted to agency decision makers; and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence of record at the time of that prior, final and binding, 
denial of the claim in May 2001, included the Veteran's service 
treatment records and a June 1998 X-ray report from J. C. Mulkey, 
D.O.

The Veteran's service treatment records indicate that, although 
he reported no foot trouble on his induction report of medical 
history in April 1979, the medical examiner noted "bilateral 
hallux valgus (painful valgus when wears narrow type shoes)."  In 
April 1981 and July 1981, the Veteran reported right foot pain 
and was noted to have mild bilateral hallux valgus.  In August 
1981, the Veteran reported foot pain on several occasions, 
describing that he had recurring problems with bunions over the 
preceding four years, and that he had been placed on profiles 
over the past several months for this condition.  In May 1982, 
the Veteran had reported a three year history of bilateral foot 
pain, with a prior history of hallux valgus.  Throughout the 
remainder of service, he received medical care and/or was placed 
on physical profile for hallux valgus with bunions.  On his March 
1983 separation examination, the examiner indicated that the 
Veteran had bilateral bunions and pes planus, noting a T3 
profile.

The June 1998 X-ray report from Dr. Mulkey showed that the 
Veteran had degenerative change of the first metatarsal 
phalangeal joint of the left foot and bilateral medial prominence 
of the first metatarsals with hallux valgus deformity.

In the August 2004 decision at issue, the RO determined the 
Veteran had not submitted new and material evidence since that 
May 2001 denial to reopen this claim.  This appeal ensued.

Irrespective of the RO's decision, so, too, must the Board make 
this threshold preliminary determination of whether there is new 
and material evidence to reopen this claim, before proceeding 
further, because this initial determination affects the Board's 
jurisdiction to adjudicate the claim on its underlying merits.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no new and material evidence has been offered, 
that is where the analysis must end, and what the RO determined 
in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence has 
not been submitted).  See also Butler v. Brown, 9 Vet. App. 167 
(1996) and 
VAOPGCPREC 05-92 (March 4, 1992).

In light of the Court's decision in this case, the Board 
disagrees with the RO's finding that there is no new and material 
evidence to reopen his claim for service connection for hallux 
valgus.

The RO's prior May 2001 decision, since it is the last final and 
binding denial of this claim, marks the starting point for 
determining whether there is new and material evidence.  See 
Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the Board must 
review for newness and materiality only the evidence submitted 
since the most recent, final and binding, denial of the claim - 
regardless of the specific basis of that prior denial).

The additional evidence submitted since that May 2001 decision 
includes personal statements from the Veteran, as well as 
additional VA medical records that contain a medical opinion from 
a physician commenting on the possible etiological relationship 
between the Veteran's hallux valgus and active service.  

The Court pointed out that an examiner in October 2006 concluded 
that the Veteran's hallux valgus deformities were not aggravated 
beyond a normal progression with his associated inservice 
activities.  However, the Court found that this statement could 
be interpreted in two ways: 1) that there was no aggravation 
beyond what may be expected in the context of his military 
training (it was noted that such a standard would negate the 
concept of aggravation of a preexisting condition) or in the 
alternative 2) that his military training did not aggravate the 
preexisting hallux valgus disability.  In considering the latter, 
the Court noted that the report is devoid of any explanation as 
to how the examiner assessed the expected normal progression of 
hallux valgus in the four-year period of service or an assessment 
of whether the Veteran's condition exceeded the normal 
progression.  It was further noted that there was little 
foundation for the examiner's conclusion that the Veteran had a 
significant prior history of bilateral hallux valgus deformities 
before his entrance into military service.  

In light of the Court's questions, this October 2006 medical 
opinion in and of itself, must be considered new and taken at 
face value.  It is new and material evidence since these medical 
statements bring into consideration that there may have been no 
preexisting hallux valgus which is one of the bases of the prior 
denials.  The credibility of this evidence must be presumed, 
albeit just for the limited purpose of deciding whether it is new 
and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require [VA] to consider the patently incredible 
to be credible").

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There was a similar holding in Evans v. 
Brown, 9 Vet. App. 273, 283-84 (1996), that the newly-presented 
evidence need not be probative of all the elements required to 
award the claim, but only probative as to each element that was a 
specified basis for the last disallowance.  Hence, this 
additional medical evidence is new and material and therefore 
sufficient to reopen the claim.  38 C.F.R. § 3.156(a).


ORDER

Having submitted new and material evidence, the Veteran's claim 
of entitlement to service connection for hallux valgus is 
reopened; to this extent only this appeal is granted, subject to 
the further development of this claim on remand.


REMAND

Having found this evidence regarding the Veteran's claim for 
service connection for hallux valgus to be "new and material" 
under 38 C.F.R. § 3.156(a), and having reopened this claim, it is 
now incumbent upon the RO to readjudicate this claim on its 
underlying merits, i.e., on a de novo basis.  It would be 
potentially prejudicial to the Veteran for the Board to in the 
first instance, unless this claim could be granted.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Before this readjudication, however, further development of this 
claim is needed to obtain additional medical evidence.  As noted, 
a physician has indicated that the Veteran's preexisting hallux 
valgus was not aggravated beyond the natural progression.  
However, as pointed out by the Court, further explanation and 
clarification is needed.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).

Also while on remand, any outstanding VA treatment records 
associated with his asserted bilateral hallux valgus should be 
obtained.  In this regard, the Board notes that the most recent 
VA outpatient treatment record is dated in June 2007.  VA has a 
duty to request all available and relevant records from federal 
agencies, including VA medical records.  See 38 C.F.R. § 
3.159(c)(2), (c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(because VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at the 
time a decision is made).  As such, while on remand, any 
outstanding VA outpatient treatment record dated from June 2007 
to the present should be obtained. 

Accordingly, this claim is REMANDED for the following additional 
development and consideration: 

1.  The RO shall contact the appropriate VA 
medical facilities and attempt to obtain 
medical treatment records pertaining to the 
Veteran's asserted bilateral hallux valgus 
that are dated from June 2007 to the 
present.  All records obtained should  be 
associated with the Veteran's claims file.

2.  The RO should forward the claims file 
to the physician who conducted the October 
2006 review (or, if unavailable, to another 
appropriate physician) for an addendum.  
The need for further examination of the 
Veteran is left to the discretion of the 
examiner.  The claims file and a copy of 
this Remand should be made available to the 
examiner prior to the examination.

The examiner is requested to again review 
the Veteran's claims file and in an 
addendum render an opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) that 
the hallux valgus was caused by or was 
aggravated by his period of active service.  

In making this important determination, the 
examiner should first comment on whether 
there is sufficient medical evidence to 
determine that he had hallux valgus 
deformities prior to service.  If the 
examiner determines that the Veteran had a 
preservice history of hallux valgus, an 
explanation is needed regarding how normal 
progression of this disorder is determined, 
in particular, for his four years of active 
service and then how the Veteran's 
bilateral foot disorder exceeded that 
normal progression. 

In doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology. Any opinions expressed 
must be accompanied by a complete 
rationale.  The examiner must discuss the 
medical rationale of all opinions 
expressed, whether favorable or 
unfavorable.

3.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, 
it should be undertaken prior to further 
claim adjudication.  

4.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


